Citation Nr: 1806405	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  06-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for dermatitis with scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is currently under the jurisdiction of the RO in Boston, Massachusetts.

In October 2017, the Veteran presented sworn testimony during a personal hearing in Boston, Massachusetts, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

A VA medical opinion must be obtained as to whether the Veteran's use of hydroxyzine (Atarax), an antihistamine, for his dermatitis constitutes systemic therapy as defined in applicable rating criteria.  See 38 C.F.R. § 4.118 (2017), Diagnostic Code (DC) 7806.  Under DC 7806, dermatitis that requires systemic therapy such as corticosteroids or other immunosuppressive drugs may be assigned a 20 percent rating or higher.  Id.

The U.S. Court of Appeals for Veterans Claims determined that because "systemic therapy," which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.  Warren v. McDonald, 28 Vet. App. 194 (2016) (citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)).  Consequently, the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Id.

Various treatment records reflect that the Veteran takes hydroxyzine (Atarax) for his skin disability.  For example, a June 2012 Dermatology Consult listed hydroxyzine as one of the Veteran's active medications.  Furthermore, both November 2014 and March 2017 VA examination reports reflect that the Veteran used hydroxyzine on a constant or near-constant basis.  It is unclear from the evidence of record whether hydroxyzine, an antihistamine, is like or similar to corticosteroids or other immunosuppressive drugs so as constitute systemic therapy as defined in DC 7806.  Accordingly, a medical opinion must be obtained on this issue. 

This opportunity should be taken to obtain any outstanding treatment records that may be relevant to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and authorize the release of any private or Naval Hospital treatment records pertaining to his skin condition from July 2005 (the date of claim) to October 2011 (when he established care with VA).  He should also be invited to submit these records himself.  Then, take appropriate steps to obtain any outstanding records sufficiently identified by the Veteran, if the necessary authorization has been furnished. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Add to the file any outstanding VA treatment records dated from December 2016 forward. 

3.  Obtain an opinion from a dermatologist, or other qualified medical professional, as to whether the Veteran's use of hydroxyzine (Atarax), an antihistamine, is systemic therapy that is like or similar to corticosteroids or other immunosuppressive drugs.

The examiner must provide a complete explanation in support of the conclusion reached. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

